UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) Annual Report August 31, 2012 www.GaveKalFunds.com GaveKal Knowledge Leaders Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance and Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Expense Example 24 This report and the financial statements contained herein are provided for the general information of the shareholders of the GaveKal Knowledge Leaders Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Dear Shareholders: We are pleased to present our shareholder report for the year ending August 31, 2012. As we mark our second anniversary, we would like to begin by discussing the significance of the name change of the GaveKal Platform Company Fund.On October 1, 2012 we announced a new name, the GaveKal Knowledge Leaders Fund.We made this change to more clearly describe our investment strategy to investors. Academic literature suggests that some companies make a deliberate decision to lead an industry in knowledge investment, and these knowledge leaders are systematically underappreciated by investors.Many companies invest in knowledge-related activities, but our investment strategy has a distinct difference: we focus on the companies that choose to be knowledge leaders across various industries. Consider Warren Buffet’s concept of a “moat” to visualize the competitive position of company. It elicits the image of a corporate castle with a broad barrier thwarting potential attackers. Beyond the imagery, what is a moat really? We think about the concept of moat in relation to the economic theory of perfect competition. In perfectly competitive markets, the following criteria are met: 1) All firms sell an identical product 2) All firms are price takers 3) All firms have a relatively similar access to resources 4) Buyers know the nature of the product being sold 5) The industry is characterized by easy entry and exit of firms Now, let’s consider a knowledge-rich industry in this context.How do the criteria for perfect competition apply here? 1) All firms DO NOT sell identical products.Firms sell very differentiated products which eliminates the competition from substitutes.One cannot substitute treatment A for treatment B as one switches from beef to chicken, or chicken to pork.Customized products and services are by definition not identical. 2) All firms ARE NOT price takers.The term “price taker” suggests a firm must sell its products at the marginal cost of production.Otherwise, a low price competitor will appear and lure away existing customers.Firms selling unique products or performing unique services, where demand is somewhat inelastic to price, can sell their products at a significant premium to the marginal cost of production. 3) Unique products flow from a unique capital stock. When the capital stock of a company is internally produced rather than externally acquired, it means that the capital stock is unique.The intellectual property of Company A is very different than Company B, and importantly, Company B has no ability to secure the knowledge that Company A possesses.So, in this instance, all firms DO NOT have the same access to resources. 4) Who really understands the nature of the chemistry, biology or physiology behind their statin, stent or spinal screw? This lack of knowledge about a product puts the company in the driver’s 1 seat when it comes to educating the marketplace about their product.Effective advertising, education and conditioning is a decisive factor in the sales process for complex products. 5) Where significant entry barriers exist, like billions in research and development, new competitors emerge slowly, and with great risk.The capital investment to develop and market a new drug is significant and few have the resources to undertake such an endeavor. So, in our interpretation of Warren Buffet’s adage, companies work hard to distort the laws of perfect competition to their advantage.By assembling unique capital stocks, producing unique products and educating the marketplace about a product or service, companies are trying to bend competition.By bending these competitive dynamics, companies can generate greater profitability and wealth. Academic literature also suggests that companies make a conscious decision to allocate resources toward knowledge-intensive activities.We believe this is a dedicated attempt to bend the competition curve, and we think it is measurable.Our investment process measures corporate knowledge investments over the last 32 years: it is designed to identify the companies that have chosen to be knowledge leaders.We believe identification and selection of a portfolio of knowledge leaders will generate superior long-term capital gains for investors. When we began the GaveKal Knowledge Leaders Fund, we offered to clients a simple hypothesis: knowledge-rich companies are a structurally underappreciated asset class. We suspected that superior risk-adjusted returns were possible by focusing on innovative companies and applying our disciplined investment process. Indeed, over the last two years, the Fund has generated a Sharpe ratio* of 1.63 compared to a Sharpe ratio of .54 for the MSCI World Index. When we compare ourselves to the 156 Morningstar World Stock Funds, we are in the top 1% along this dimension of risk-adjusted performance for the two years ending September 30, 2012. Speaking of performance, we are pleased to report that in our second calendar year ending September 30, 2012, the Fund returned 19.66% in the institutional share class (GAVIX), trailing its benchmark MSCI World Index by 1.93%.Similarly, the Fund returned 19.25% in the advisor share class (GAVAX), trailing the MSCI World Index by 2.34%. The since inception annualized total returns for the GaveKal Platform Company Fund as of September 30, 2012 were 9.91% and 10.26% for the Advisor and Institutional Classes respectively. The MSCI World Index’s 1-year and since inception annualized total return as of September 30, 2012 was 21.59% and 7.85%. The total annual operating expenses of the Fund are 13.39% and 13.14% and net expenses are 1.50% and 1.25% for the Advisor and Institutional Classes, respectively. The inception date for the GaveKal Platform Company Fund is September 30, 2010. The performance data quoted here represents past performance. Past performance is no guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end please call 888.998.9890 or visit our website at www.gavekalfunds.com. 2 A redemption fee of 2.00% will be imposed on redemptions or exchanges of shares you have owned for 90 days or less. Please see the prospectus for more information. Based on our strategy, the GaveKal Knowledge Leaders Fund has outperformed its benchmark since inception with half the risk. We continue to apply our proprietary tools and macroeconomic expertise to identify and invest in those companies that choose to be knowledge leaders. We thank you for your continued support. Steven Vannelli, CFA Portfolio Manager The value of the securities held by the Fund will change due to general market and economic conditions and industry perceptions. Investments in non‐U.S. issuers may involve unique risks. Currency fluctuation, adverse political, economic or social developments could undermine the value of the Fund's investments. The securities of mid‐cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes. The Morningstar ranking cited above is based on a rolling two-year performance of the fund's total return through September 30, 2012. Total return does not include sales charges but does account for expenses. Total return measures the increase or decrease of an investment in a fund as a percentage of that initial investment. Total return is determined by taking the change in price, reinvesting, if applicable, all income and capital gains distributions during the period, and dividing by the starting price. Total returns for periods longer than one year are annualized. Total return data is updated daily. * Sharpe Ratio uses a fund’s standard deviation and its excess return (the difference between the fund’s return and the risk‐free return of 90‐day Treasury Bills) to determine reward per unit of risk. 3 GaveKal Knowledge Leaders Fund FUND PERFORMANCE AND SUMMARY at August 31, 2012 This graph compares a hypothetical $500,000 investment in the Fund's Institutional Class shares, made at its inception with a similar investment in the MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of August 31, 2012 Since 3 Months 1 Year Inception* GaveKal Knowledge Leaders Fund - Advisor Class shares 4.88% 15.87% 9.16% GaveKal Knowledge Leaders Fund - Institutional Class shares 5.03% 16.38% 9.58% MSCI World Index 9.15% 8.12% 6.68% * Inception date 9/30/10. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Advisor Class shares are 13.39% and 1.50%, respectively and for the Institutional Class shares are 13.14% and 1.25%, respectively, which are the amount stated in the current prospectus as of the date of this report. The contractual fee waivers are in effect through 12/31/12 (it will automatically renew for an additional one year period). The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 4 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS As of August 31, 2012 Number of Shares Value COMMON STOCKS – 80.5% CONSUMER DISCRETIONARY – 13.9% Canadian Tire Corp. Ltd. - Class A $ Comcast Corp. - Class A Compass Group PLC DIRECTV - Class A* Garmin Ltd. Mattel, Inc. NIKE, Inc. - Class B Omnicom Group, Inc. Shimano, Inc. Time Warner, Inc. Urban Outfitters, Inc.* USS Co., Ltd. Whitbread PLC CONSUMER STAPLES – 16.8% Ajinomoto Co., Inc. Asahi Group Holdings Ltd. Beam, Inc. Brown-Forman Corp. - Class B Coca-Cola Co. Colgate-Palmolive Co. Diageo PLC FamilyMart Co., Ltd. Henkel A.G. & Co. KGaA Kroger Co. Lawson, Inc. McCormick & Co., Inc. Seven & I Holdings Co., Ltd. HEALTH CARE – 26.4% Abbott Laboratories Astellas Pharma, Inc. Baxter International, Inc. Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. Chugai Pharmaceutical Co., Ltd. Coloplast A/S - Class B Eli Lilly & Co. Getinge A.B. - B Shares Gilead Sciences, Inc.* 5 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Henry Schein, Inc.* $ Hisamitsu Pharmaceutical Co., Inc. Ono Pharmaceutical Co., Ltd. Patterson Cos., Inc. Pfizer, Inc. Quest Diagnostics, Inc. Sysmex Corp. INDUSTRIALS – 5.0% Babcock International Group PLC Experian PLC Lockheed Martin Corp. Stericycle, Inc.* INFORMATION TECHNOLOGY – 17.4% Analog Devices, Inc. AtoS CA, Inc. EMC Corp.* Google, Inc. - Class A* Intel Corp. Itochu Techno-Solutions Corp. KLA-Tencor Corp. Otsuka Corp. QUALCOMM, Inc. SAP A.G. Synopsys, Inc.* Texas Instruments, Inc. MATERIALS – 1.0% Sigma-Aldrich Corp. TOTAL COMMON STOCKS (Cost $68,988,337) Principal Amount SHORT-TERM INVESTMENTS – 19.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $18,083,114) 6 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2012 TOTAL INVESTMENTS – 99.9% (Cost $87,071,451) $ Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 GaveKal Knowledge Leaders Fund SUMMARY OF INVESTMENTS As of August 31, 2012 Security Type/Country Percent of Total Net Assets Common Stocks United States 49.9% Japan 18.6% United Kingdom 4.0% Germany 2.0% Canada 1.0% Denmark 1.0% Ireland 1.0% Sweden 1.0% Switzerland 1.0% France 1.0% Total Common Stocks 80.5% Short-Term Investments 19.4% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 GaveKal Knowledge Leaders Fund STATEMENT OF ASSETS AND LIABILITIES As of August 31, 2012 Assets: Investments in securities, at value (cost $87,071,451) $ Foreign currency, at cost Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Due to Advisor Administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Distribution fees - Advisor Class (Note 6) Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation on: Investments Foreign currency translations Net Assets $ Advisor Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 9 GaveKal Knowledge Leaders Fund STATEMENT OF OPERATIONS For the Year Ended August 31, 2012 Investment Income: Dividends (net of foreign withholding taxes of $14,502) $ Interest Total investment income Expenses: Advisory fees Distribution fees - Advisor Class (Note 6) Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Custody fees Shareholder reporting fees Audit fees Miscellaneous Chief Compliance Officer fees Legal fees Trustees' fees and expenses Offering cost Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized loss on: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 GaveKal Knowledge Leaders Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period Year Ended September 30, 2010* August 31, 2012 to August 31, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ $ ) Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Advisor Class - - Institutional Class ) - Total distributions ) - Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Reinvestment of distributions: Advisor Class - - Institutional Class - Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Advisor Class Institutional Class Shares reinvested: Advisor Class - - Institutional Class - Shares redeemed: Advisor Class ) ) Institutional Class ) ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $974 and $215, respectively. 2 Net of redemption fee proceeds of $34,760 and $1, respectively. See accompanying Notes to Financial Statements. 11 GaveKal Knowledge Leaders Fund FINANCIAL HIGHLIGHTS Advisor Class Per share operating performance. For a capital share outstanding throughout each period. Year Ended August 31, 2012 For the Period September 30, 2010* to August 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return % % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % 4 After fees waived and expenses absorbed % % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% 4 After fees waived and expenses absorbed % )% 4 Portfolio turnover rate 74
